         Case 1:20-cv-00587-MDH Document 13 Filed 03/22/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO



   THE AMALGAMATED SUGAR
   COMPANY LLC

                         Plaintiff,                   Case No. 1:20-cv-587-MDH
                 v.


   AGRI-SYSTEMS d/b/a ASI
   INDUSTRIAL,

                         Defendant.

                                             ORDER

       Before the Court is Defendant’s Motion to Dismiss for Improper Venue (Doc. 4).

Defendant Agri-Systems d/b/a ASI Industrial (“ASI”) requests that this Court dismiss the

Complaint on the grounds that parties’ contract requires all disputes to be arbitrated and all issues

of arbitrability to be determined by the arbitrator. Plaintiff The Amalgamated Sugar Company

LLC (“Amalgamated”) opposes the Motion. For the reasons set for herein the Motion is

GRANTED.

                                         BACKGROUND

       This matter arises from a construction contract between The Amalgamated Sugar Company

LLC (“Amalgamated”), as Owner, and ASI, as Contractor, on or about April 26, 2018. The form

of agreement between ASI and Amalgamated was a Master Construction Contract (“the

Contract”), prepared by Amalgamated, which called for ASI to construct sugar storage and
         Case 1:20-cv-00587-MDH Document 13 Filed 03/22/21 Page 2 of 5




conveyance improvements for Amalgamated’s Paul, Idaho facility. The Contract dictated a dispute

resolution procedure in Section 12, which provided, in relevant part (emphasis added):

       12.1 The parties’ respective rights and obligations relating to this Agreement shall
       be determined and enforced in accordance with and shall be governed by the laws
       of the State in which the Project is located.
       12.2 Any claim arising out of or related to this Agreement in which the disputed
       amount is less than one million dollars shall be resolved by a single arbitrator in
       accordance with the then effective rules of the American Arbitration Association
       (“AAA”). Judgment upon the award rendered pursuant to such arbitration may be
       entered in any court having jurisdiction thereof. Any arbitration proceeding shall
       be conducted in the State in which the Project is located unless the parties mutually
       agree upon another locale. Either party may demand mediation whenever
       appropriate through AAA or any other mediation process or mediator as the parties
       may agree upon.
       12.3 The parties’ obligation to resolve disputes by arbitration pursuant to the
       foregoing provision shall not be a bar or impediment to either party asserting and
       prosecuting a claim against the other for contribution and common law and
       contractual indemnity in any lawsuit filed or maintained by a third party.
       12.4 If any arbitration proceeding or lawsuit is commenced or brought to enforce
       or interpret any of the rights and obligations set forth herein, the prevailing party in
       such proceeding or lawsuit, and in any appeal therefrom, shall be entitled to recover
       its reasonable attorney fees, including those of in-house counsel, as fixed by the
       arbitrator or court hearing the same.

       On April 15, 2020, pursuant to the Contract, ASI submitted a Demand for Arbitration to

the American Arbitration Association (AAA), requesting an award in the principal amount of

$954,876.17, and served a copy on Amalgamated. On May 28, 2020, Amalgamated submitted, to

the AAA, its Answer and Counterclaim, in which it sought damages for alleged breaches of

contract and warranty in the minimum amount of $754,941.06.

       Pursuant to the AAA’s Construction Industry Rules, the parties selected an arbitrator, who

then conducted a Case Management Conference on June 24, 2020. Following that Case

Management Conference, the appointed arbitrator, John C. Black, issued an Order establishing

hearing dates, setting deadlines for the exchange of detailed statements of claims and damages and

providing for limited discovery procedures. The arbitration was scheduled for a hearing beginning
         Case 1:20-cv-00587-MDH Document 13 Filed 03/22/21 Page 3 of 5




on May 10, 2021 and continuing through May 14, 2021.

       In compliance with this Case Management Order, the parties exchanged Detailed

Statements of their claims on August 14, 2020. While the amount of ASI’s claims did not change,

Amalgamated substantially increased the amount of its claims to a total of $1,350,560.30.

Amalgamated did not, in its Detailed Statement or in any other filing prior to the filing of the

Complaint herein, assert any objection to the arbitrability of the claims between the parties after it

increased its claim.

       The parties continued to participate in the arbitration process for several months thereafter,

without Amalgamated raising any objection to the arbitrability of any of the claims. ASI and

Amalgamated engaged in discovery in the arbitration proceeding, exchanging a large volume of

electronically stored information and negotiating a protective order regarding same. Amalgamated

obtained an Order compelling the production of documents from ASI and requesting a continuance

of certain pre-arbitration deadlines including the disclosure of expert witnesses.

       On December 23, 2020, Amalgamated filed the instant action, seeking the same damages

it had sought under its Counterclaim in the arbitration proceeding and asking this Court for an

adjudication that its claims are not subject to the arbitration clause contained in the parties’

contract. On December 29, 2020, after filing this action, Amalgamated sought a conference from

the arbitrator seeking, in part, an Order requiring the production of documents from ASI, which

had been withheld pending the finalization of terms of an agreed upon Protective Order.

       On January 25, 2021, almost eight months after filing its Counterclaim in the arbitration

proceeding, Amalgamated requested that the Arbitrator consent to its withdrawal of its

Counterclaim without prejudice to re-filing same should this Court reject its assertion that the

claims are not subject to the arbitration agreement.
          Case 1:20-cv-00587-MDH Document 13 Filed 03/22/21 Page 4 of 5




                                            STANDARD

        Federal Rule of Civil Procedure 12(b)(3) provides that an action may be dismissed if it is

brought in an improper venue. In the context of a Rule 12(b)(3) motion to dismiss, while the

pleadings need not be accepted as true on their own, all uncontroverted allegations in the plaintiff’s

complaint must be accepted as true, and conflicts between the facts contained in the parties’

affidavits must be resolved in the plaintiff’s favor. See Brayton Purcell LLP v. Recordon &

Recordon, 575 F.3d 981, 985 (9th Cir. 2009); Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133,

1137 (9th Cir. 2004).

                                           DISCUSSION

        ASI requests that this Court dismiss the Complaint with prejudice as: (1) the parties have

agreed to arbitrate their disputes; (2) to the extent that a question exists as to arbitrability of the

claims asserted by Amalgamated, the parties have agreed to submit that question to the arbitrator

for determination, which is supported by Ninth Circuit precedent; and (3) by significantly

participating in the arbitration process, Amalgamated has waived any objection which it may have

to arbitrability of the claims asserted herein.

        Amalgamated has waived any objection to arbitration. As articulated in In re: Snake River

Dairymen’s Ass’n, No. 03-41124 2004 WL 4960361 (Bankr. Idaho 2004):

        The Ninth Circuit has explained that “an agreement to arbitrate an issue need not
        be express; ... it may be implied from the conduct of the parties.” Nghiem v. NEC
        Elec., Inc., 25 F.3d 1437, 1440 (9th Cir.1994) (citing Fortune, Alsweet & Eldridge,
        Inc. v. Daniel, 724 F.2d 1355, 1356 (9th Cir.1983)). In both Nghiem and Daniel,
        the Ninth Circuit endorsed the notion that a party, not bound by a contractual
        obligation to arbitrate but who voluntarily participates in the arbitration process to
        a significant degree, waives its right to argue the arbitrator lacks authority. “It
        would be unreasonable and unjust to allow [a party] to challenge the legitimacy of
        the arbitration process, in which he had voluntarily participated over a period of
        several months, shortly before the arbitrator announced [a] decision.” Daniel, 724
        F.2d at 1357. “[A]s a matter of federal law, any doubts concerning the scope of
        arbitrable issues should be resolved in favor of arbitration, whether the problem at
          Case 1:20-cv-00587-MDH Document 13 Filed 03/22/21 Page 5 of 5




        hand is the construction of the contract language itself or an allegation of waiver,
        delay, or a like defense to arbitrability.” Ngheim, 25 F.3d at 1140 (quoting
        Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth Inc., 473 U.S. 614, 626, 105
        S.Ct. 3346, 3353–54 (1985)) (emphasis added).

        In this matter, the record shows that Amalgamated continued to use the arbitration process

after it had increased its counterclaim amount to above $1,000,000 without raising any objection

to the arbitrability of its claim. Amalgamated implies that it currently participates in the arbitration

process only defensively against ASI’s claim. (Doc. 7, 9). However, the record suggests otherwise.

On August 24, 2020, Amalgamated confirmed to the AAA that it was increasing its claim to

$1,350,560.30. On August 31, 2020, Amalgamated paid the increase in the filing fee so that its

counterclaim, in the larger amount, could be filed. Amalgamated continued to seek discovery in the

arbitration proceeding, including going to the step of requesting that the arbitrator compel production

of documents from ASI. Amalgamated has now filed a witness list in the arbitration proceeding in

which it identifies witnesses who are expected to testify as to Amalgamated’s claims against ASI.

Amalgamated waited approximately four months after filing its increased counterclaim before it filed

in instant action or attempted to withdraw the claim from the arbitration proceeding. Throughout these

months, Amalgamated took full advantage of the arbitration process and never raised an objection.

        Because the Court finds that Amalgamated waived any objection to the arbitrability of its

claims, the Court need not address the issues of contract interpretation in this case. Accordingly,

Amalgamated’s Complaint is dismissed with prejudice and Amalgamated is ORDERED to

continue to pursue its claim through the arbitration process.


IT IS SO ORDERED.

Dated: March 22, 2021                                            /s/ Douglas Harpool______
                                                                DOUGLAS HARPOOL
                                                                United States District Judge
